         Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 1 of 14



                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                          §
In re:                                                    § Chapter 11
                                                          §
EPIC COMPANIES, LLC,                                      § Case No. 19-34752 (DRJ)
                                                          §
                 Debtors. 1                               § (Jointly Administered)
                                                          §



     COVER SHEET AND NOTES FOR DEBTORS’ CONSOLIDATED MONTHLY
        OPERATING REPORT FOR THE PERIOD OF AUGUST 26, 2019 TO
                         SEPTEMBER 30, 2019



General Notes

The financial information included herein, including supplemental information, is preliminary,
unaudited, and may not comply in all respects with generally accepted accounting principles of the
United States of America (“U.S. GAAP”). For presentation purposes, the information is presented
on a consolidated basis under debtor Epic Companies, LLC, Case No. 19-34752 and include the
information for related debtors Epic Alabama Steel, LLC, Case No. 19-34753; Epic Applied
Technologies, LLC, Case No. 19-34754; Epic Diving & Marine Services, LLC, Case No. 19-
34755; Epic San Francisco Shipyard, LLC, Case No. 19-34756; Epic Specialty Services, LLC,
Case No. 19-34757; and Zuma Rock Energy Services, LLC, Case No. 19-34758. All receipts and
disbursement activity occurred and is reported by debtor Epic Companies, LLC.

The cash transactions reported herein have been derived and reported as stated in the Debtors’
books and bank accounts for the period of August 26, 2019 to September 30, 2019. This
information, however, has not been subject to certain procedures that would typically be applied
to financial information in accordance with U.S. GAAP, and upon application of such procedures,
audit or otherwise, the Debtors believe that the financial information herein could be subject to
changes, certain of which could be material.

The financial information contained herein is presented on a preliminary and unaudited basis and
remains subject to future adjustments. The results of operations contained herein are not


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
    Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
    Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
    headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.
       Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 2 of 14



necessarily indicative of results which may be expected for any other period or for the full year
and may not necessarily reflect the combined results of operations and financial position of the
Debtors in the future. There are various immaterial variances throughout the report mostly
attributed to rounding.

Notes to MOR-1

[1] The Debtors have filed a motion to sell its accounts receivable assets (Docket No. 271), which
is pending Court approval. A hearing on the motion has been scheduled for October 23, 2019. .

[2] The Debtors have paid certain pre-petition liabilities, as approved by the Court and described
in the following motions: insurance obligations (Docket No. 6), taxes (Docket No. 7), adequate
assurance payments to utility companies (Docket No. 8), and workforce obligations (Docket No.
9).


Notes to MOR-2

[1] PP&E asset values reflect consolidated book value estimates based on allocated acquisition
purchase price amounts. The Debtors did not complete the valuation and audit necessary to finalize
the purchase price accounting process.

[2] Intangible assets reflect goodwill related to the acquisition of Wright’s Well Control Services.


Notes to MOR-3

[1] Balance as reflected Schedule E/F: Creditors Who Have Unsecured Claims (Nonpriority
Unsecured Claims) for all Debtors.

Notes to MOR-5

[1] Aging for post-petition liabilities and accounts receivable is calculated based on due date.

[2] "Other" includes senior secured debt and related accrued interest, accrued professional fees,
and other miscellaneous accrued expenses.


Notes to MOR-6

[1] Reflects wages paid to the Debtors’ Chief Legal Officer (Kelton Tonn).
       Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 3 of 14



Notes to MOR-7

[1] All receipts and disbursement activity occurred and is reported by debtor Epic Companies,
LLC.


[2] The Debtors maintain other bank accounts, which are no longer used for operations and as of
the time of this report are in the process being closed. The combined balance for these accounts is
$365.00 as of both the Petition Date and September 30, 2019 and is not reflected in MOR-7.


Notes to MOR-8

[1] Operating, payroll, and tax cash transactions are performed in the Debtors’ Bank of America
bank account ending in 1571.

[2] The Debtors maintain other bank accounts, which are no longer used for operations and are in
the process of being closed. The combined balance for these accounts is $365.00 as of both the
Petition Date and September 30, 2019, which is not reflected in the balances reported on MOR-8.


[3] The Bank of America account ending in 4205 is the lockbox account used for collections and
miscellaneous refunds.

[4] The Capital One account ending in 1093 was previously used for collections, but will
subsequently be closed as it is no longer utilized by the Debtors.
                            Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 4 of 14


                                UNITED STATES BANKRUPTCY COURT SOUTHERN AND WESTERN DISTRICTS OF TEXAS DIVISION
CASE NAME: In Re: EPIC Companies, LLC                          Petition Date: 8/26/2019
CASE NUMBER: 19-34752

                 MONTHLY OPERATING REPORT SUMMARY FOR AUGUST 26, 2019, TO SEPTEMBER 30, 2019
                                                                                           MONTH
                                   MONTH
                                                                                          (8/26-9/30)

REVENUES (MOR-6)                                                                      $      102,367.94

INCOME BEFORE INT, DEPREC./TAX (MOR-6)                                                $     (933,541.29)

NET INCOME (LOSS) (MOR-6)                                                             $ (2,167,353.61)

PAYMENTS TO INSIDERS (MOR-9)                                                          $        20,769.24

PAYMENTS TO PROFESSIONALS (MOR-9)                                                     $      226,606.51

TOTAL DISBURSEMENTS (MOR-8)                                                           $ (2,027,107.34)
** *The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
CIRCLE ONE
Are all accounts receivable being collected within terms? No (see notes to MOR-1 [1])
Are all post-petition liabilities, including taxes, being paid within terms? Yes
Have any pre-petition liabilities been paid? Yes (see notes to MOR-1 [2])
Are all funds received being deposited into DIP bank accounts? Yes
Were any assets disposed of outside the normal course of business? No
If so, describe                                                                                                                                                     
Are all U. S. Trustee Quarterly Fee Payments current? Yes
What is the status of your Plan of Reorganization? N/A
I certify under penalty of perjury that the following complete Monthly Operating Report (MOR), consisting of MOR-1 through MOR-9 plus attachments, is true and correct.
SIGNED                                                                                                
(ORIGINAL SIGNATURE)
MOR-1                                                                         TITLE      Chief Restructuring Officer                                                                                           



REQUIRED INSURANCE
                                                                   DATE:
MAINTAINED AS OF
SIGNATURE DATE
                                                                   10/21/19


CASUALTY                                        YES(X) NO(     )
LIABILITY
                                                YES(X) NO(     )
VEHICLE
                                                YES(X) NO(     )
WORKER'S
OTHER: Directors &                              YES(X) NO(     )
Officers                                        YES(X) NO(     )

ATTORNEY NAME: JOHN F. HIGGINS
FIRM: PORTER HEDGES LLP
ADDRESS: 1000 MAIN ST, 36TH FL, HOUSTON, TX 77002
TELEPHONE: (713) 226-6248
                               Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 5 of 14

CASE NAME: In Re: EPIC Companies, LLC                    CASE NUMBER: 19-34752

                                                                    COMPARATIVE BALANCE SHEETS
                                                                                      MONTH
ASSETS                                                       FILING DATE*
                                                                                     (8/26-9/30)
                                                                                                       MONTH   MONTH   MONTH   MONTH   MONTH

CURRENT ASSETS
Cash                                                        $      167,469.39    $      783,048.58

Accounts Receivable, Net                                    $    18,417,604.52   $   17,973,950.96

Inventory: Lower of Cost or Market

Prepaid Expenses                                            $     1,831,707.18   $    2,196,384.87

   Investments

   Other                                                    $      179,182.03    $      179,182.03

TOTAL CURRENT ASSETS                                        $    20,595,963.12   $   21,132,566.44

PROPERTY, PLANT & EQUIPMENT @ COST [1]                      $   226,319,807.42   $ 226,319,807.42

Less Accumulated Depreciation                               $ (106,337,007.50) $ (107,529,263.31)

NET BOOK VALUE OF PP&E                                      $   119,982,799.91   $ 118,790,544.10

OTHER ASSETS:

   1.Tax Deposits                                           $               -    $                 -

   2.Investments in Subs                                    $               -    $                 -
   3 Other Intangibles or Intellectual Property Net of
                                                            $     5,693,902.47   $    5,693,902.47
   Amortization [2]
   4. (attach list)

       TOTAL ASSETS                                         $   146,272,665.50   $ 145,617,013.01

*Per Schedules and Statement of Affairs
MOR-2
                                 Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 6 of 14

CASE NAME: In Re: EPIC Companies, LLC            CASE NUMBER: 19-34752

                                                         COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S EQUITY                                            MONTH
                                                FILING DATE*                             MONTH   MONTH   MONTH   MONTH   MONTH
                                                                       (8/26-9/30)
LIABILITIES:
       POST-PETITION LIABILITIES (MOR-4)    $                  -   $    2,764,852.97
   PRE-PETITION LIABILITIES:

       Notes Payable-Secured                $   115,635,762.97 $       115,635,762.97
       Priority Debt                        $        10,500.00     $       10,500.00
       Federal Income Tax                   $                  -   $                 -
       FICA/Withholding                     $                  -   $                 -
       Unsecured Debt [1]                   $    30,801,494.52 $        30,801,494.52
       Other

   TOTAL PRE-PETITION LIABILITIES           $   146,447,757.49 $       146,447,757.49

TOTAL LIABILITIES                           $   146,447,757.49 $       149,212,610.46
OWNERS'S EQUITY (DEFICIT):
   PREFERRED STOCK                                                 $                 -
   COMMON STOCK                                                    $                 -
ADDITIONAL PAID-IN CAPITAL                                         $                 -
RETAINED EARNINGS: Filing Date              $      (175,092.33) $        (175,092.33)
RETAINED EARNINGS: Post Filing Date                                $    (3,420,505.12)
TOTAL OWNER'S EQUITY (NET WORTH)            $      (175,092.33) $       (3,595,597.45)

TOTAL LIABILITIES & OWNER'S EQUITY          $   146,272,665.16 $       145,617,013.01

MOR-3
*Per Schedules and Statement of Affairs
                        Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 7 of 14

CASE NAME: In Re: EPIC Companies, LLC       CASE NUMBER: 19-34752
                                          SCHEDULE OF POST-PETITION LIABILITIES
                                                          MONTH
                                                                           MONTH   MONTH   MONTH   MONTH   MONTH
                                                         (8/26-9/30)

TRADE ACCOUNTS PAYABLE

TAX PAYABLE:

Federal Payroll Taxes                                $                 -

State Payroll & Sales                                $                 -

Ad Valorem Taxes                                     $                 -

Other Taxes                                          $                 -

TOTAL TAXES PAYABLE                                  $                 -

SECURED DEBT POST-PETITION                           $    1,426,134.61

ACCRUED INTEREST PAYABLE                             $       41,556.51

*ACCRUED PROFESSIONAL FEES:                          $    1,351,698.56

OTHER ACCRUED LIABILITIES:

1. Miscellaneous                                     $       (54,536.71)

2.

TOTAL POST-PETITION LIABILITIES (MOR-3)              $    2,764,852.97

* Payment Requires Court Approval.
MOR-4
                      Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 8 of 14


CASE NAME: In Re: EPIC Companies, LLC                 CASE NUMBER: 19-34752
                                                     AGING OF POST-PETITION LIABILITIES
                                                        MONTH: SEPTEMBER (8/26-9/30)
                                                                                                             AD-VALOREM,
    DAYS[1]            TOTAL                TRADE ACCTS            FED TAXES           STATE TAXES                                 OTHER[2]
                                                                                                             OTHER TAXES

     0-30         $        2,764,852.97 $                  -   $               -   $                 -   $                 -   $          2,764,852.97

     31-60        $                 -   $                  -   $               -   $                 -   $                 -   $                    -

     61-90        $                 -   $                  -   $               -   $                 -   $                 -   $                    -

     91 +         $                 -   $                  -   $               -   $                 -   $                 -   $                    -

    TOTAL         $        2,764,852.97 $                  -   $               -   $                 -   $                 -   $          2,764,852.97



                                                          AGING OF ACCOUNTS RECEIVABLE

               MONTH                          8/26-9/30

              0-30 DAYS                 $       2,029,089.80

              31-60 DAYS                $       7,927,082.35

              61-90 DAYS                $       4,339,403.98

              91 + DAYS                 $       2,629,223.27

               TOTAL                    $      16,924,799.40

MOR-5
                                     Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 9 of 14

CASE NAME: In Re: EPIC Companies, LLC                                         CASE NUMBER: 19-34752

                                                                                                  STATEMENT OF INCOME (LOSS)
                                                                                       MONTH                                    FILING
                                MONTH
                                                                                      (8/26-9/30)                              TO DATE
REVENUES (MOR-1)                                                                 $          102,367.94
TOTAL COST OF REVENUES                                                           $                   -
GROSS PROFIT                                                                     $          102,367.94
OPERATING EXPENSES:
        Selling & Marketing                                                      $                   -
        General & Administrative                                                 $          777,646.97
        Insiders Compensation[1]                                                 $            20,769.24
        Professional Fees                                                        $          226,606.51
        Other (attach list)                                                      $            10,886.51


TOTAL OPERATING EXPENSES                                                         $        1,035,909.23
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                              $        (933,541.29)
INTEREST EXPENSE                                                                 $            41,556.51
DEPRECIATION                                                                     $        1,192,255.81
OTHER (INCOME) EXPENSE*                                                          $                   -
OTHER ITEMS**                                                                    $                   -
TOTAL INT, DEPR & OTHER ITEMS                                                    $        1,233,812.32
NET INCOME BEFORE TAXES                                                          $      (2,167,353.61)
FEDERAL INCOME TAXES                                                             $                   -
NET INCOME (LOSS) (MOR-1)                                                        $      (2,167,353.61)
Accrual Accounting Required, Otherwise Footnote With Explanation
* Footnote Mandatory
** Unusual and/or infrequent item(s) outside the ordinary course of business; requires footnote

MOR-6
Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 10 of 14


                        MOR-6 List Attachment

                      OTHER OPERATING EXPENSES
   Receipt Date       Receipt Amount                Receipt Description
    9/16/2019     $             4,189.11 Bank of America Account Analysis Fee
    9/16/2019     $               761.58 Capital One Service Charge
    9/17/2019     $             2,003.28 Capital One Service Charge
    9/17/2019     $             3,932.54 Bank of America Account Analysis Fee
      Total       $            10,886.51
                                  Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 11 of 14

CASE NAME: In Re: EPIC Companies, LLC                            CASE NUMBER: 19-34-752

CASH RECEIPTS AND                                            MONTH
                                                                               MONTH      MONTH   MONTH   MONTH   MONTH
                                                                                                                          SIX MONTHS TO
DISBURSEMENTS[1]                                            (8/26-9/30)                                                        DATE

    1. CASH - BEGINNING OF MONTH [2]                    $      167,104.44
RECEIPTS:

    2. CASH SALES                                       $                 -
    3. COLLECTION OF ACCOUNTS RECEIVABLE                $      590,031.50
    4. LOANS & ADVANCES (attach list)                   $    2,001,424.43
    5. SALE OF ASSETS                                   $                 -
    6. OTHER (attach list)                              $        27,916.90
TOTAL RECEIPTS                                          $    2,619,372.83
(Withdrawal) Contribution by Individual Debtor MFR-2*   $                 -
DISBURSEMENTS:

    7. NET PAYROLL                                      $      (233,176.59)
    8. PAYROLL TAXES PAID                               $       (75,116.54)
    9. SALES, USE & OTHER TAXES PAID                    $                 -
10. SECURED / RENTAL / LEASES                           $      (100,547.91)
11. UTILITIES                                           $        (2,866.89)
12. INSURANCE                                           $      (680,955.88)
13. INVENTORY PURCHASES                                 $                 -
14. VEHICLE EXPENSES                                    $                 -
15. TRAVEL & ENTERTAINMENT                              $                 -
16. REPAIRS, MAINTENANCE & SUPPLIES                     $                 -
17. ADMINISTRATIVE & SELLING                            $                 -
18. OTHER (attach list)                                 $      (684,523.32)
TOTAL DISBURSEMENTS FROM OPERATIONS                     $    (1,777,187.13)
19. PROFESSIONAL FEES                                   $      (226,606.51)
20. U.S. TRUSTEE FEES                                   $                 -
21. OTHER REORGANIZATION EXPENSES (attach list)         $                 -
TOTAL DISBURSEMENTS                                     $    (2,003,793.64)
22. NET CASH FLOW                                       $      615,579.19
23. CASH - END OF MONTH (MOR-2)                         $      782,683.63
MOR-7
*Applies to Individual debtor's only
Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 12 of 14


                             MOR-7 List Attachments

                             LOANS & ADVANCES
     Receipt Date          Receipt Amount             Receipt Description
      8/28/2019          $       1,540,824.43 DIP Loan Draw
      9/18/2019          $         460,600.00 DIP Loan Draw
        Total            $       2,001,424.43

                                OTHER (RECEIPTS)
     Receipt Date            Receipt Amount               Receipt Description
      9/17/2019          $                41.21 Kim Pope P-Card PMT
      9/17/2019          $                50.00 Christopher Daigle P-Card PMT
      9/17/2019          $               183.30 US Treasury 941 Refund - Tetra
      9/17/2019          $               500.00 Lafayette Parish DA Settlement
      9/17/2019          $               691.20 Lafayette Parish DA Settlement
      9/17/2019          $               703.52 US Treasury 941 Refund - EDS
      9/17/2019          $             4,208.50 Great American Finance Refund
      9/17/2019          $            17,689.17 Texas Mutual Working Capital Refund
      9/27/2019          $             3,850.00 BoA-Capital One Bank Transfer
        Total            $            27,916.90

                           OTHER (DISBURSEMENTS)
   Disbursement Date     Disbursement Amount            Receipt Description
 8/30/2019 - 9/27/2019   $         (73,304.92) Contractor Payments
        9/4/2019         $          (4,189.11) BoA Account Analysis Fee
        9/6/2019         $        (504,124.50) White Oak DIP Sweep
       9/13/2019         $         (19,512.07) Softchoice Payment
       9/16/2019         $            (761.58) Account Service Charge
       9/17/2019         $         (71,165.32) White Oak DIP Sweep
       9/17/2019         $          (2,003.28) Capital One Account Fee
       9/17/2019         $          (3,932.54) BoA Account Analysis Fee
       9/20/2019         $          (1,680.00) Softchoice Payment
       9/27/2019         $          (3,850.00) BoA-Capital One Bank Transfer
          Total          $        (684,523.32)
                      Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 13 of 14

CASE NAME: In Re: EPIC Companies, LLC                                   CASE NUMBER: 19-34752
                                                                       CASH ACCOUNT RECONCILIATION
                                                                             MONTH OF 8/26-9/30
                                                             [1]                                                            [3]
BANK NAME                                   Bank of America                 N/A                 N/A       Bank of America                  Capital One[4]

             ACCOUNT NUMBER                  #002419801571                                                 #488061534205                  #00004670141093

ACCOUNT TYPE                                  OPERATING                   PAYROLL               TAX       OTHER  FUNDS                    OTHER  FUNDS               TOTAL [2]

BANK BALANCE                            $            650,746.85              -                   -    $            131,936.78         $                     -    $         782,683.63

DEPOSIT IN TRANSIT                      $                          -         -                   -    $                           -   $                     -    $                 -

OUTSTANDING CHECKS                      $                          -         -                   -    $                           -   $                     -    $                 -

ADJUSTED BANK BALANCE                   $            650,746.85              -                   -    $            131,936.78         $                     -    $         782,683.63

BEGINNING CASH - PER BOOKS              $              92,075.38             -                   -    $             75,029.06         $                     -    $         167,104.44

RECEIPTS                                $           2,001,605.76             -                   -    $             65,029.37         $            576,051.40    $       2,642,686.53

TRANSFERS BETWEEN ACCOUNTS              $              (5,853.28)            -                   -    $                           -   $               5,853.28   $                 -

(WITHDRAWAL)CONTRIBUTION- BY
                                        $                          -         -                   -    $                           -   $                     -    $                 -
INDIVIDUAL DEBTOR MFR-2
CHECKS/OTHER DISBURSEMENTS              $          (1,437,081.01)            -                   -    $              (8,121.65) $                 (581,904.68) $        (2,027,107.34)

ENDING CASH - PER BOOKS                 $            650,746.85              -                   -    $            131,936.78         $                     -    $         782,683.63

MOR-8
                               Case 19-34752 Document 289 Filed in TXSB on 10/18/19 Page 14 of 14

CASE NAME: In Re: EPIC Companies, LLC                       CASE NUMBER: 19-34752

                                                                  PAYMENTS TO INSIDERS AND PROFESSIONALS
                     Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U. S. Bankruptcy Code) and the
                         professionals. Also, for insiders identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary.)


                                                                     MONTH
INSIDERS: NAME/POSITION/COMP TYPE                                                          MONTH                 MONTH                 MONTH                 MONTH                  MONTH
                                                                    (8/26-9/30)


1. Kelton Tonn / Chief Legal Officer / Gross Salary           $              20,769.24

2.

3.

4.

5.

6.

TOTAL INSIDERS (MOR-1)                                        $              20,769.24


                                                                     MONTH
              PROFESSIONALS NAME/ORDER DATE                                                MONTH                 MONTH                 MONTH                 MONTH                  MONTH
                                                                    (8/26-9/30)


1. S3 Advisors, LLC (G2 Capital Advisors, LLC)                $             226,606.51
2.

3.

4.

5.

6.


TOTAL PROFESSIONALS (MOR-1)                                   $             226,606.51

MOR-9
